            CASE 0:20-cv-01929-SRN-HB Doc. 54 Filed 12/02/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                          Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.


             DECLARATION OF ANNE M. LOCKNER IN SUPPORT OF
           JAMIE KREIL’S MOTION FOR AN ORDER TO SHOW CAUSE

       Pursuant to 28 U.S.C. § 1746, I, Anne M. Lockner, declare:

       1.      I am a partner at Robins Kaplan LLP, counsel for Defendant Jamie

Kreil. I submit this declaration in support of Jamie Kreil’s motion for an order to

show cause.

       2.      I, along with my colleagues Ena Kovacevic, Haynes Hansen, and

Charlie Gokey represent Jamie Kreil in this matter pro bono.

       3.      As of the filing of this declaration, the websites and videos at issue

in Kreil’s Motion for Sanctions, which the Court Ordered Brock Fredin to remove

“immediately” on November 23, 2020, remain online.

       4.      Moreover, Fredin has created at least two additional videos and one

additional website that clearly violate the Court’s November 23, 2020 Order.



                                            1
           CASE 0:20-cv-01929-SRN-HB Doc. 54 Filed 12/02/20 Page 2 of 3




      5.      Fredin posted the new videos to his YouTube Channel, “Judicial

Protest,” on December 1, 2020.

      6.      The first new video is directed at Kreil’s counsel, and falsely accuses

counsel of discriminating against transgender individuals, states that the firm is

“full of bigots,” and makes fabricated allegations that Kreil’s counsel denied a

transgender employee medical leave for sex reassignment surgery.

      7.      The statements in the video are absolutely false.

      8.      Attached hereto as Exhibit A is a true and correct pdf image of the

video currently hosted at https://www.youtube.com/watch?v=ZI3faQ8g8MA,

and is titled “Robins Kaplan Discriminates Against Transwomen.”

      9.      The second new video is directed at the Court, and accuses Judge

Nelson of refusing to represent black clients while in private practice, unfairness

to black litigants as a judge, and similar accusations of bigotry. The video

concludes by chiding the Court for threatening to detain Fredin if he failed to

comply with the Court’s November 23, 2020 Order.

      10.     Fredin also posted a new website attacking Judge Nelson, which

makes a variety of similar accusations and falsely claims Judge Nelson “bought

her way to the top by bribing racist United States Senator Amy Klobachar.”

      11.     The undersigned believes the statements in the video and website to

be false, and made solely in retaliation for the Court’s November 23, 2020 Order.


                                          2
        CASE 0:20-cv-01929-SRN-HB Doc. 54 Filed 12/02/20 Page 3 of 3




      12.   Attached hereto as Exhibit B is a true and correct pdf image of the

video currently hosted at https://www.youtube.com/watch?v=VyzUwT2wlss,

and is titled “Where Was Judge Susan Richard Nelson and Robins Kaplan When

George Floyd Needed Them Most.”

      13.   Attached hereto as Exhibit C is a true and correct pdf image of the

webpage found at susanrichardnelson.com.

      14.   Kreil will submit a thumb drive to the Court including the new

videos referenced above as soon as is practicable, and asks that the Court use

these copies of the videos rather than increase the search rankings of Fredin’s

videos through repeated viewing.

      I declare, under penalty of perjury, that the foregoing is true and correct.

Executed this 2nd day of December, 2020, in Minneapolis, MN.

                         By: s/Anne M. Lockner




                                         3
